                         1   Kent F. Larsen, Esq.
                             Nevada Bar No. 3463
                         2   SMITH LARSEN & WIXOM
                             Hills Center Business Park
                         3   1935 Village Center Circle
                             Las Vegas, Nevada 89134
                         4   Tel: (702) 252-5002
                             Fax: (702) 252-5006
                         5   Email: kf1@slwlaw.com
                             Attorneys for Defendant
                         6   Wells Fargo Bank, N.A.

                         7
                                                         UNITED STATES DISTRICT COURT
                         8
                                                               DISTRICT OF NEVADA
                         9

                        10
                             BEHROOZ MOHAZZABI, an individual,           )      Case No.      2: 18-cv-02137-RFB-VCF
                        11                                               )
~                                          Plaintiff,                    )
o                       12                                               )      STIPULATION AND [PROPOSED]

~ ~ g~ ~
                                                                         )      ORDER EXTENDING DEADLINE
                                                                         )      TO RESPOND TO WELLS FARGO
                        13   v ' LLS FARGO BANK, N.A., and
                             WE                                          )      BANK, N.A.'S MOTION TO COMPEL
c<3 ~ ~ ~![             14   DOE DEFENDANTS I through X,                 )      ARBITRATION [ECF 4]
Z rg ~ ~ ~                   inclusive,                                  )
~P=lEl"''7'             15                                               )
r::/)    f:l   ~   d~
~ ~~~~                                     Defendants.                   )
          ~::lrn~ 16
--.~. . . u;;: <    M
                             --------------------------~)
...4 ~<n....l§'
~ ~ ~ ~ 17                          PlaintiffBehrooz Mohazzabi and Defendant Wells Fargo Bank, N.A., by and through their
E--
......              ~
~                       18   undersigned counsel hereby stipulate as follows:
r::/)

                        19          1.     Plaintiff Behrooz Mohazzabi shall have through and including Wednesday,

                        20                 December 5, 2018 to file a response to Wells Fargo Bank, N.A. 's Motion to Compel

                        21                 Arbitration [ECF 4].

                        22 I I I
                        23 III
                        24 III
                        25 III
                        26 III
                        27 III
                        28 III
 1          This request for an extension of time to respond to the referenced motion is not intended to

 2   cause any delay or prejudice to any party. Good cause exists for the requested extension due to a

 3   scheduled vacation of Plaintiffs counsel during the upcoming holidays, and this request is made to




19          IT IS SO ORDERED.

20
                               13th
                    Dated this _  _ day of November, 2018.
21

22
                                                           __________________________
                                          UNITED STATES DISTRICT COURT JUDGE
23                                                         RICHARD F. BOULWARE, II
24                                                         United States District Judge

25

26
27

28

                                                    - 2-
